DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/952,904, filed on November 19, 2020.

Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed on June 17, 2021, has been considered.
The information disclosure statement filed on November 15, 2021, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 10-20 are all directed to one of the four statutory categories of invention, the claims are directed to predicting an economic state (as evidenced by the preamble of exemplary claim 10: “the instructions are executed by the at least one processor to enable the at least one processor to perform a method for predicting an economic state;” an abstract idea.  Mathematical concepts are ineligible abstract ideas, including mathematical formulas, equations, and calculations.  See MPEP §2106.04(a).  The limitations of exemplary claim 10 include: “acquiring . . . application data;” and “inputting feature vectors . . . into a pre-trained 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (an electronic device with a processor and memory in independent claims 10 and 14; and a non-transitory computer readable medium in independent claims 18 and 19.  No hardware is recited in independent claims 1 and 6). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (an electronic device with a processor and memory in independent claims 10 and 14; and a non-transitory computer readable medium in independent claims 18 and 19.  No hardware is recited in independent claims 1 and 6) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 10, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2007/0162372 A1 to Anas (hereinafter ‘ANAS’).

Claim 1
ANAS discloses a method for predicting an economic state (see abstract; forecast future economic conditions and performance), wherein the method comprises: acquiring, from map application data, geographic location point active data (see ¶[0034]; economic zones in defined geographic areas) in N historical time frames before a to-be-predicted future time frame respectively for a to-be-predicted region, the N being a positive integer (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
inputting feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame into a pre-trained economic state prediction model (see ¶[0079]; vectors of product prices, wages, rents), to obtain economic indicator data of the to-be-predicted region in the to-be-predicted time frame (see abstract; provide the desired outputs to an output device).

Claim 5
ANAS discloses the method according to claim 1.
ANAS further discloses wherein the geographic location point active data is geographic location point active data of a geographic location point type corresponding to a particular industry; and the economic indicator data obtained is economic indicator data for the particular industry (see abstract and ¶[0015]; labor demands of industries in an economic zone).

Claim 6
ANAS discloses a method for establishing an economic state prediction model (see abstract; forecast future economic conditions and performance), wherein the method comprises: acquiring, from map application data, geographic location point active data (see ¶[0034]; economic zones in defined geographic areas) in M consecutive time frames respectively for a to-be-predicted region; and acquiring, from an economic indicator database, actual economic indicator data of the to-be-predicted region in the M time frames respectively, the M being a positive integer greater than 1 (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and  
training a time series model by taking the acquired geographic location point active data and actual economic indicator data in the M consecutive time frames as training data, to obtain an economic state prediction model for the to-be-predicted region (see abstract and ¶[0005] & [0079]; forecast future economic conditions using vectors of product prices, wages, rents. Use an iterative algorithm.  Outputs include economic, land use, and transportation outputs); 
the economic state prediction model being configured to output, according to geographic location point active data of the to-be-predicted region in N historical time frames before a to-be-predicted future time frame, economic indicator data of to-be-predicted region in the to-be-predicted time frame, the N being a positive integer, M >/= N (see again abstract; provide the desired outputs to an output device).

Claim 10
ANAS discloses an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method (see ¶[0217]; the algorithm is executed on a server) for predicting an economic state (see abstract; forecast future economic conditions and performance), wherein the method comprises: 
acquiring, from map application data, (see ¶[0034]; economic zones in defined geographic areas) geographic location point active data in N historical time frames before a to-be-predicted future time frame respectively for a to-be-predicted region, the N being a positive integer (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
inputting feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame into a pre-trained economic state prediction model (see ¶[0079]; vectors of product prices, wages, rents), to obtain economic indicator data of the to-be-predicted region in the to-be-predicted time frame (see abstract; provide the desired outputs to an output device).

Claim 14
an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method (see ¶[0217]; the algorithm is executed on a server) for establishing an economic state prediction model (see abstract; forecast future economic conditions and performance), wherein the method comprises: 
acquiring, from map application data, geographic location point active data (see ¶[0034]; economic zones in defined geographic areas) in M consecutive time frames respectively for a to-be-predicted region; and acquire, from an economic indicator database, actual economic indicator data of the to-be-predicted region in the M time frames respectively, the M being a positive integer greater than 1 (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
training a time series model by taking the acquired geographic location point active data and actual economic indicator data in the M consecutive time frames as training data, to obtain an economic state prediction model for the to-be-predicted region (see abstract and ¶[0005] & [0079]; forecast future economic conditions using vectors of product prices, wages, rents. Use an iterative algorithm.  Outputs include economic, land use, and transportation outputs); 
the economic state prediction model being configured to output, according to geographic location point active data of the to-be-predicted region in N historical time frames before a to-be-predicted future time frame, economic indicator data of to-be-predicted region in the to-be-predicted time frame, the N being a positive integer, M>/= N (see again abstract; provide the desired outputs to an output device).

Claim 18
a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method (see ¶[0217]; the algorithm is executed on a server) for predicting an economic state (see abstract; forecast future economic conditions and performance), wherein the method comprises: 
acquiring, from map application data, geographic location point active data in N historical time frames before a to-be-predicted future time frame respectively for a to-be-predicted region, the N being a positive integer (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time); and 
inputting feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame into a pre-trained economic state prediction model (see ¶[0079]; vectors of product prices, wages, rents), to obtain economic indicator data of the to-be-predicted region in the to-be-predicted time frame (see abstract; provide the desired outputs to an output device).

Claim 19
ANAS discloses a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method (see ¶[0217]; the algorithm is executed on a server) for establishing an economic state prediction model (see abstract; forecast future economic conditions and performance), wherein the method comprises:  
acquiring, from map application data (see ¶[0034]; economic zones in defined geographic areas), geographic location point active data in M consecutive time frames respectively for a to-be-predicted region; and acquiring, from an economic indicator database, actual economic indicator data of the to-be-predicted region in the M time frames respectively, the M being a positive integer greater than 1 (see ¶[0081]-[0083]; annual return from real estate and annual demand.  See also ¶[0070]; year-end prices  can be modeled looking forward one-year at a time);; and 
training a time series model by taking the acquired geographic location point active data and actual economic indicator data in the M consecutive time frames as training data, to obtain an economic state prediction model for the to-be-predicted region (see abstract and ¶[0005] & [0079]; forecast future economic conditions using vectors of product prices, wages, rents. Use an iterative algorithm.  Outputs include economic, land use, and transportation outputs); 
the economic state prediction model being configured to output, according to geographic location point active data of the to-be-predicted region in N historical time frames before a to-be-predicted future time frame, economic indicator data of to-be-predicted region in the to-be-predicted time frame, the N being a positive integer, M>/= N (see again abstract; provide the desired outputs to an output device).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 7, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162372 A1 to ANAS in view of US 2019/0026632 to Natsumeda (hereinafter ‘NATSUMEDA’).

Claim 2
ANAS discloses the method according to claim 1.
ANAS does not specifically disclose, but NATSUMEDA discloses, wherein the economic state prediction model uses a time series model to establish a strong correlation between time distribution of the geographic location point active data and time distribution of the economic indicator data (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 7
ANAS discloses the method according to claim 6.
ANAS does not specifically disclose, but NATSUMEDA discloses, wherein the economic state prediction model learns a strong correlation between time distribution of the geographic location point active data and time distribution of the economic indicator data during the training (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 11
ANAS discloses the electronic device according to claim 10.
ANAS does not specifically disclose, but NATSUMEDA discloses, wherein the economic state prediction model  uses a time series model to establish a strong correlation between 30 time distribution of the geographic location point active data and time distribution of the economic indicator data (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 15
ANAS discloses the electronic device according to claim 14.
ANAS does not specifically disclose, but NATSUMEDA discloses, wherein the economic state prediction model learns a strong correlation between time distribution of geographic location point active data and time distribution of economic indicator data during the training (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 20
ANAS discloses the non-transitory computer-readable storage medium according to claim 19.
ANAS does not specifically disclose, but NATSUMEDA discloses, wherein the economic state prediction model learns a strong correlation between time distribution of the geographic location point active data and time distribution of the economic indicator data during the training (see ¶[0078]; calculate an estimated value at a new time for a response variable in a regression equation of a correlation model).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  NATSUMEDA discloses an information processing device that includes a correlation model with response variables at a new time based on correlation.  It would have been obvious to use the correlation model as taught by NATSUMEDA in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claims 3, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162372 A1 to ANAS in view of US 2019/0026632 to NATSUMEDA as applied to claims 1 and 2 above, and further in view of US 20190095515 A1 to Buesser et al. (hereinafter ‘BUESSER’).

Claim 3
The combination of ANAS and NATSUMEDA discloses the method according to claim 2.
The combination of ANAS and NATSUMEDA does not specifically disclose, but BUESSER discloses, wherein the economic state prediction model comprises: an input layer, an embedded layer and a prediction layer  (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling);  
the input layer is configured to output representations of the feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector x of geographic location point active data in the ith time frame and an embedded layer vector h _i corresponding to the i-th time frame to obtain an embedded layer vector h; corresponding to the ith time frame, wherein the 1t time frame is taken respectively from the time periods in the N historical time frames in chronological order; and multiply an embedded layer vector corresponding to a time frame before the to-be-predicted time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights); and 
the prediction layer is configured to obtain the economic indicator data in the to-be-predicted time frame by mapping according to the embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.

Claim 8
The combination of ANAS and NATSUMEDA discloses the method according to claim 7.
wherein the economic state prediction model comprises: an input layer, an embedded layer and a prediction layer (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling); the input layer is configured to select, from the training data, a plurality of time frames as a target time frame, and output feature vectors of the geographic location point active data in the time frames in the training data to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector - of geographic location point active data in the it' time frame and an embedded layer vector h.1 corresponding to the i-I t time frame to obtain an embedded layer vector .1i corresponding to the ith time frame, wherein the it' time frame is taken respectively from the time frames before the target time frame in the training data in chronological order; and multiply an embedded layer vector corresponding to a time frame before the target time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the target time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights); and 
the prediction layer is configured to obtain economic indicator data in the target time frame by mapping according to the embedded layer vector corresponding to the target time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.
a training goal of the economic state prediction model is to minimize a difference between the economic indicator data obtained by the prediction layer and the corresponding actual economic indicator data in the training data (see ¶[021]]; smoothing and tolerance setting procedures are calibrated for relative errors to be within .00001 of their calibrated equilibrium values).

Claim 12
The combination of ANAS and NATSUMEDA discloses the electronic device according to claim 11.
The combination of ANAS and NATSUMEDA does not specifically disclose, but BUESSER discloses, wherein the economic state prediction model comprises: an input layer, an embedded layer and a prediction layer (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling);  
the input layer is configured to output representations of the feature vectors of the geographic location point active data in the N historical time frames before the to-be-predicted time frame to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector x= of geographic location point active data in the ith time frame and an embedded layer vector h.1 corresponding to the i-`1" time frame to obtain an embedded layer vector h- corresponding to the ith time frame, wherein the iIT time frame is taken respectively from the time periods in the N historical time frames in chronological order; and multiply an embedded layer vector corresponding to a time frame before the to-be-predicted time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights); and 
the prediction layer is configured to obtain the economic indicator data in the to-be-predicted time frame by mapping according to the embedded layer vector corresponding to the to-be-predicted time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.

Claim 16
The combination of ANAS and NATSUMEDA discloses the electronic device according to claim 15
The combination of ANAS and NATSUMEDA does not specifically disclose, but BUESSER discloses, wherein the economic state prediction model comprises: an input layer, an embedded layer and a prediction layer (see abstract and ¶[0072] and Fig. 6; a neural network component with an embedded layer component that uses time-series data for predictive modeling); the input layer is configured to select, from the training data, a plurality of time frames as a target time frame, and output feature vectors of the geographic location point active data in the time frames in the training data to the embedded layer (see again ¶[0072]; learn and embed unstructured data to numerical vectors based on whether the data is time-series data); 
the embedded layer is configured to weight an inputted feature vector ., of geographic location point active data in the ith time frame and an embedded layer vector ha1 corresponding to the i-1 ' time frame to obtain an embedded layer vector ,h_ corresponding to the ith time frame, wherein the ith time frame is taken respectively from the time frames before the target time frame in the training data in chronological order; and multiply an embedded layer vector corresponding to a time frame before the target time frame by a weighting coefficient to obtain an embedded layer vector corresponding to the target time frame (see ¶[0081]-[0082]; a recurrent neural network where the nodes have shared weights);; and 
the prediction layer is configured to obtain economic indicator data in the target time frame by mapping according to the embedded layer vector corresponding to the target time frame (see ¶[0062]-[0064]; output a probability distribution for a time interval).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]).  BUESSER discloses automatic feature learning from a relational database for predictive modeling that includes an embedded layer and neural network for predicting network operations.  It would have been obvious to include the embedded layer and neural network as taught by BUESSER in the system executing the method of ANAS with the motivation to forecast economic conditions with a model.
ANAS further discloses; a training goal of the economic state prediction model is to minimize a difference between the economic indicator data obtained by the prediction layer and the corresponding actual economic indicator data in the training data (see ¶[021]]; smoothing and tolerance setting procedures are calibrated for relative errors to be within .00001 of their calibrated equilibrium values).

Claims 4, 9, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162372 A1 to ANAS in view of US 20140297334 A1 to Hibbert et al. (hereinafter ‘HIBBERT’).

Claim 4
ANAS discloses the method according to claim 1.
wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points (see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
ANAS does not specifically disclose, but HIBBERT discloses, the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a system and method for macro level strategic planning that includes predicting GDP based on census data.  It would have been obvious to include the prediction of GDP as taught by HIBBERT in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 9
ANAS discloses the method according to claim 6.
ANAS further discloses wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points (see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
ANAS does not specifically disclose, but HIBBERT discloses, and 
the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a system and method for macro level strategic planning that includes predicting GDP based on census data.  It would have been obvious to include the prediction of GDP as taught by HIBBERT in the system executing the method of ANAS with the motivation to forecast economic conditions.

Claim 13
ANAS discloses the electronic device according to claim 10.
ANAS further discloses wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
ANAS does not specifically disclose, but HIBBERT discloses, and 
the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a 

Claim 17
ANAS discloses the electronic device according to claim 14.
ANAS further discloses wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points (see abstract and ¶[0008]-[0009]; economic zones for trips in metropolitan areas, including origin and destination). 
ANAS does not specifically disclose, but HIBBERT discloses, and the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (see ¶[0024]; a predictive model that outputs estimated gross domestic product based on census data).
ANAS discloses economic planning based on forecasting of economic conditions using economic models (see ¶[0005]) using census data (see ¶[0038]-[0039]).  HIBBERT discloses a system and method for macro level strategic planning that includes predicting GDP based on census data.  It would have been obvious to include the prediction of GDP as taught by HIBBERT in the system executing the method of ANAS with the motivation to forecast economic conditions.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624